DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed on January 12, 2021 has been entered. Claims 1-20 are now pending in the application. Applicant's amendments have addressed all informalities as previously set forth in the final action mailed on November 24, 2020.

Response to Arguments
Applicant’s arguments, see pages 8-12, filed January 12, 2021, with respect to the rejections of previous claims 1-20 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 


Allowable Subject Matter

Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to independent claim 1, none of the cited prior art alone or in combination provides motivation to teach “provisioning, by end to end service management and orchestration (E2E management) of a communication network, virtual network resources of the communication network to create a virtualized instance as a network slice on the communication network comprising a personal medical channel operating as a bidirectional data channel dedicated to facilitating communications of an end user device on the communication network” as the references only teach methods implementing traditional client/server architectures for providing translucent filter to accommodate users with visual disabilities in addition to methods for configuring profile data associated with user devices indicating specific conditions and evaluating whether an enhancement condition has been met, however the references fail to disclose the network configuration in which an E2E management network has a virtualized instance that contains personal medical data for performing functions such as tagging to compensate for a user’s medical impairment, in conjunction with the remaining limitations of claim 1.
In regards to independent claims 8 and 15, these claims recite limitations similar in scope to that of claim 1, and thus is allowed under the same rationale as provided above.
In regards to dependent claims 2-7, 9-14, and 16-20, these claims depend from allowed base claim 1, 8, and 15, and thus are allowed under the same rationale as provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion      
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
WO 2010/097460 A1 – Reference is of particular relevance as it discloses a method for providing information for at least one user having a sense disability or sense impairment, in particular a blind user or a user having poor vision, using a communication selection device.
US 2020/0160748 A1– Reference is of particular relevance to the application as it discloses Systems, methods, and computer-readable media for providing machine-learning assistance to a user who may be visually-impaired in the form of cognitive snapshots taken of an environment as the user can be guided by a user application executing on a user device to position the user device to capture an image of a desired portion of an environment.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barry T. Drennan can be reached on 571-270-7262.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRELL M ROBINSON/Examiner, Art Unit 2618